Drawings
The drawings were received on 3/29/2021.  These drawings are unacceptable. Figure 8D contains new matter as it defines “common header” beyond what was in the original specification. The only discussion of “common header” in the specification is ¶ 80 which discusses 8B. There is no discussion of the common header feeding legs radially outwardly. It is also not clear if this would be compatible with what is shown in figure 8B.
Specification
The specification amendments were received on 3/29/2021. These are not entered as the amendments relate to the drawings which are not entered.

Response to Arguments
Applicant's arguments filed 3/29/2021 have been fully considered but they are not persuasive.
Regarding the assertation that “The structure is described as a nozzle, and a nozzle would typically never be fully off.” are arguments of counsel. The examiner does not know where this assertion comes from or is based off of. (Also there is nothing in the claims about being “fully off”) Arguments of counsel amount to mere allegations that are not factually supported in the record. It has been held that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). See MPEP § 2145. 

	Regarding the “it appears the purpose of the nozzles 52 and 54 is to control relative airflow, since there are two heat exchangers 44 and 46 associated with the bifurcation duct” of the arguments this is again an argument of counsel with no support. 
Further the one or two heat exchanger argument is immaterial because Schwarz teaches that each heat exchanger has variable systems (things that open and close) before and after each heat exchanger with respect to a flow through the heat exchanger. See ¶ 31 of Schwarz. It was known to control flow across a heat exchanger with control surfaces upstream and downstream of a heat exchanger.
	Regarding the argument about “prevent flow”. Schwarz clearly teaches flow is prevented. See the Abstract and ¶ 31 of Schwarz. The abstract states “intake air is minimized” a minimized intake air is preventing airflow. This meets the claims. Even more so the claims do not say that there is zero airflow and the specification of the instant application would not support such a limitation. The drawings of the instant application show a gaps between the flaps and the duct, and the specification discussing this topic is only ¶ 82-86. 
	As discussed above and in the rejection. Schwarz teaches “preventing flow”. The case law was used in addition to say that all of the claimed structure is known by the prior art and that the recitation towards the intended use of the apparatus did not further limit the structure of the claim.
	The applicant alleges that “The Examiner must show such a control for a valve that is actually programmed to provide such claimed positions.” This is rebutted as discussed above as 
	In summary the prior art (Schwarz) teaches controlling airflow over a heat exchanger in a bypass duct.

/TODD N JORDAN/Examiner, Art Unit 3741                                                                                                                                                                                                        

/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741